DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Remarks
The present office action is based upon the Applicant’s Arguments in APPEAL BRIEF, filed 05/06/2022. 
Rejection under 35 U.S.C. 112(a) has been withdrawn in view of amendments filed on 12/08/2021.
Claims 8-20 are pending in current application.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on August 12, 2022 after an interview with Mr. Ross Hicks on August 10, 2022.

The application has been amended as follows:
Claims 1 and 15 have been amended.

IN THE CLAIMS
Claim 8. (Currently Amended) A method for operating a parking environment, comprising:
assigning a control device to the parking environment;
receiving, at the control device, an alarm signal indicating an alarm state associated with a condition including one or more of fire [[and]] and/or flood in a floor of the parking environment;
in response to the alarm state, establishing a wireless communication link between the control device and at least one motor vehicle located in the parking environment;
transmitting, from the control device to the at least one motor vehicle, alarm information including the alarm state over the established wireless communication link;
evaluating, the alarm information received at the at least one motor vehicle, against a measure criterion; and
in response to the measure criterion being met, executing, at the at least one motor vehicle, at least one alarm-related measure automatically to mitigate a hazard related to the alarm state,
wherein the control device is external to the at least one motor vehicle, and
wherein the at least one motor vehicle is configured for fully automatic vehicle guidance for parking purposes, and is auto-controlled by a vehicle system to evacuate and/or bypass the floor corresponding to the fire and/or the flood.  

Claim 15. (Currently Amended) A motor vehicle, configured to:
receive an alarm information including an alarm state associated with a condition including one or more of fire [[and]] and/or flood in a floor of a parking environment from a control device external to the motor vehicle over a wireless link established between the control device and [[the]] a vehicle system, wherein the wireless link is established between the control device and the vehicle system in response to the alarm state;
evaluate the received alarm information against a measure criterion; and
in response to the measure criterion being met, execute at least one alarm-related measure automatically to mitigate a hazard related to an alarm state in the received alarm information,
wherein the motor vehicle is further configured to be auto-controlled by the vehicle system to evacuate and/or bypass the floor corresponding to the fire and/or the flood.  

Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 8, the closest prior arts, Nordbruch et al. (US 2017/004709), Kwiecinski et al. (US 2011/0030639) and Kusens et al. (US 2017/0116790) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 8. Therefore, Claim 8 is considered novel and non-obvious and is therefore allowed. Claims 9-14 depend either directly or indirectly upon independent claim 8; therefore, these claims are also allowed by virtue of dependencies.
Regarding Claim 15, the closest prior arts, Nordbruch et al. (US 2017/004709), Kwiecinski et al. (US 2011/0030639) and Kusens et al. (US 2017/0116790) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 15. Therefore, Claim 15 is considered novel and non-obvious and is therefore allowed. Claims 16-20 depend either directly or indirectly upon independent claim 15; therefore, these claims are also allowed by virtue of dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664